Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/3/21.  Claims 1,26-29,31 are amended and claims 38-41 are added.  Claims 1,5-6,20-29,31,37-41 are pending. 
The previous 103 rejection over Stubbs in view of Beindorff is withdrawn due to the amendment reciting a mixture comprising a fluid and ground edible plant tissue.
Claim Rejections - 35 USC § 103
Claims 1,6,20-29,31,37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stevens ( 5324534) in view of Chang ( 2015/0181917) and Ostrowski ( 2010/0062125).
For claims 1,39, Stevens discloses a method for coating an ingestible item.  The method comprises the steps of providing uncooked potato slices, providing a marinade containing a liquid and flavoring particles dispersed in the liquid, coating the uncooked  slices with the particles dispersed in the marinade, removing the slices, drying the slices and cooking the slices.  The slices are cut from potato; thus, the ingestible item is a vegetable.  The marinade mixture comprises 5-40% flavoring particles.  For claim 6, the marinade includes a viscosity stabilizer or binder to keep fine particulate in suspension.  For claims 26-27, the vegetable is a root vegetable which is a potato.  For claims 29,31, the claim is not limiting because claim 1 recites the alternative of a vegetable or a fruit.  If fruit is not selected, musa plant and banana or plantain are not limited.
Stevens does not disclose the particles are ground edible plant tissue with features consists of tissue as recited in claims 1,20, 36-39, the characteristics as in claims 21-24, the marinade having the viscosity as in claim 25,  forming of strip as in claim 41 and baking as in claims 1 and 39.
Chang discloses plant powder comprising at least one plant ingredient.  The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin.  
Ostrowski discloses a process of making enriched snack food.  The food is made from potato.  Ostrowski discloses the potato chip can be made from a frying process or the potato chip can be made from a baking process where the slices of potato are baked in an oven.  ( see paragraphs 0014-0015) 
Stevens discloses coating with particles suspended in a mixture.  The particles are flavoring particles.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder.  One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring.  Stevens discloses the flavoring particles are used in amount of 5-40%.  When the plant powder of Chang is used as the flavoring particles, it would have been obvious to use the plant powder in such amount.  It would have been obvious to one skilled in the art to determine the optimum moisture content of the external surface of the food product depending on the type of food and the textural feel desired.   Steven discloses the slices have an oil content of 1-14%.  Since the plant powder does not contribute to the oil content, it is obvious the external surface has the oil content of the slices.  It would have been obvious to one skilled in the art to determine the proper viscosity so that the mixture can be coated onto the item.  This parameter is a result-effective variable which is well within the determination of one skilled in the art.  Applicant has not established any criticality or unexpected results on the viscosity as it can vary over a wide range.  It would have been obvious to one skilled in the art to grind the plant ingredient to any particular sizes depending on the textural feel desired.  The optimum size can be determined by one skilled in the art through routine experimentation.  . 
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Chang and Ostrowski as applied to claims 1,6,20-29,31,37-41 above, and further in view of  Bakeev ( 2013/0178539).
Stevens in view of Chang does not disclose mixture comprising cellulose.
Bakeeve et al disclose aqueous cellulose ether with improved thermal gel strength .  The blend can be used as a binder in a variety of different applications such as food products. ( see abstract)
Stevens discloses the mixture comprises a binder.  It would have been obvious to one skilled in the art to use cellulose as disclosed in Bakeeve because Bakeeve discloses the cellulose is used as binder in food product.  Using an alternative ingredient to perform the same function would have been obvious to one skilled in the art.
Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. 
In the response, applicant argues Stevens teaches to blanch and cooked the coated items by parfrying and then finish frying which is in contrast to the claimed method.  This argument is not persuasive.  The claims do not exclude the blanching step disclosed in Stevens.  A reference is added to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues Chang discloses a very large list of possible plant ingredient that could be selected for use in creating a plant powder.  Chang does not provide any motivation to a skilled person to select any of the particular plant tissues recited in claim 1 from among the long list of possible plant ingredients.  The examiner respectfully disagrees.  The long list of plant ingredients disclosed in Chang suggests that the plant powder seasoning can be made from many different types of vegetable and fruit.  The particular selection is not restricted.  The particular fruit or vegetable selected would have been an obvious matter of taste preference.  Thus, it would have been obvious to one skilled in the art to select any particular vegetable or fruit including the one recited in the claims as they are disclosed in Chang.  One would choose such type if the taste and flavor provided by the type is desired.  Applicant argues impermissible hindsight is used.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the knowledge is not gleaned from applicant’s disclosure.  Chang discloses “ the plant ingredient is selected from flower, flower bud, stem, stem shoot, leaf, fruit, fruit skin, vegetable and 
Applicant refers to the declaration submitted with the response.  The declaration is not found to be persuasive.
Page 2 of the affidavit states snack chips were made from potatoes, green plantains,cassava, kale, apple and strawberry in accordance with the method disclosed in the application.  This statement is not commensurate with the scope of the claims and the instant specification.  Claim 1 is not specific to  snack chips.  The claim only recites a core of vegetable or fruit.  Even though, claims 39-41 recite chip or potato strip, the recitation of chip is no difference from ingestible item of vegetable or fruit because there is no parameters or any feature to define what constitute a chip.  The instant specification only discloses examples for potato .  There is no disclosure of making apple chip or kale or strawberry or plantain. Page of the affidavit states the water-based coating mixture contain 4.2% ground plant tissue, .6% modified cellulose, 1% salt, .1 sodium alginate ,.1% stearic acid and 94% water. The mixture is not the same as the coating claimed.  The claimed amount of edible plant tissue is up to 55% and the affidavit only show 1 amount out of the broad range claimed since up to 55% include 0-55%.  There is no recitation of the amount of cellulose, sodium alginate, stearic acid in the claims.  There is no evidence to conclude that the results shown in the affidavit are repeatable for the coating as recited in the claimed.  The specific ground plant tissue stated on page 2 is also not in the claims.  The showing in the affidavit is not commensurate with the scope of the claims.  Page 3 states all the other chips such as plantain, apple, kale, strawberry are made by the method described in the application example 2 but the example is only specific to potato.  There is no disclosure of any other fruit or vegetable in example 2.  The blanching and asparaginase treatment is not claimed or disclosed in the instant specification.  The .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 16, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793